Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 24-26 and 32 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 14, the claim recites the limitation “analog to digital converter (ADC) state tracker machine” which uses a generic placeholder (“machine”), that is coupled with functional language, but further recites sufficient structure (FPGA) to perform the recited function. Accordingly, this limitation does not invoke 35 USC 112(f).

Regarding claim 24, the claim recites the limitation “first detection laser lens assembly” which uses the generic placeholder “assembly” and is interpreted under 35 USC 112(f) as corresponding to any means including at least one lens since no corresponding structure is described in Applicant’s specification.

Regarding claim 25, the claim recites the limitation “second detection laser lens assembly” which uses the generic placeholder “assembly” and is interpreted under 35 USC 112(f) as corresponding to any means including at least one lens since no corresponding structure is described in Applicant’s specification.

Regarding claim 26, the claim recites the limitation “kill laser lens assembly” which uses the generic placeholder “assembly” and is interpreted under 35 USC 112(f) as corresponding to any means including at least one lens since no corresponding structure is described in Applicant’s specification.

Regarding claim 32, the claim recites the limitation “kill laser lens assembly” which uses the generic placeholder “assembly” and is interpreted under 35 USC 112(f) as corresponding to any means including at least one lens since no corresponding structure is described in Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-21, 24-25, and 32-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 14-21, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “detecting a fluorescence of at least two cells physically spaced close enough such that the at least two cells create one fluorescent event” (from claim 1). Claim 14 is directed to a “method of monitoring for a multi-cell fluorescent event” (preamble); however, multiple cells are not claimed within the body of the claim. Accordingly, the preamble has not been given patentable weight.


Regarding claims 24-26 and 32, for each claim:
A claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 25 and 32-33, the claims are rejected due to their dependence on claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,135,759) in view of Vacca (US 2009/0142765) and Megerle (US 2002/0018211 A1).

Regarding claim 14, Johnson discloses a method comprising: detecting fluorescence of a cell; converting photons detected in the fluorescence of the cell into a signal; sending the signal to a computer; and monitoring the signal with the computer (col. 2 ln. 64 - col. 3 ln. 17).
Johnson does not expressly disclose the signal is an analog voltage output signal and the computer is a field programmable gate array with an analog to digital converter (ADC) state tracker machine; and monitoring a raw ADC value of the analog voltage output signal with the ADC state tracker machine.
Vacca discloses a computer is a field programmable gate array with an analog to digital converter (ADC) state tracker machine; and monitoring a raw ADC value of the signal with the ADC state tracker machine (par. [0028]).
Megerle discloses a signal is an analog voltage output signal (par. [0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Johnson in view of the teachings of Vacca and Megerle so that the signal is an analog voltage output signal and the computer is a field programmable gate array with an analog to digital converter (ADC) state tracker machine; and monitoring a raw ADC value of the analog voltage output signal with the ADC state tracker machine.
One would have been motivated to do so to provide convenient, reprogrammable means for performing the method.	

Regarding claim 15, Johnson modified teaches the method of claim 14 but does not expressly disclose defining a background threshold value; and when the raw ADC value received is less than or equal to the background threshold value, maintaining the ADC tracker state machine in an IDLE state.
Examiner takes Official Notice using threshold values, and indicating idle, rising, peak, falling, and valley states of an ADC were well-known in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Johnson to include defining a background threshold value; and when the raw ADC value received is less than or equal to the background threshold value, maintaining the ADC tracker state machine in an IDLE state.
One would have been motivated to do so to provide convenient and repeatable means for data processing.

Regarding claim 16, Johnson modified teaches the method of claim 15 further comprising: when the raw ADC value rises above the background threshold value, advancing the ADC tracker state machine from the IDLE state to a RISING state (see rejection of claim 15 above).

Regarding claim 17, Johnson modified teaches the method of claim 16 further comprising: maintaining the ADC tracker state machine in the RISING state until: the raw ADC value falls below the background threshold value, thereby returning the ADC tracker state machine to the IDLE state; or the raw ADC value falls below an immediately preceding raw ADC value but not below the background threshold value, thereby advancing the ADC tracker state machine to the PEAK state (see rejection of claim 15 above).

Regarding claim 18, Johnson modified teaches the method of claim 17 further comprising: recording the immediately preceding raw ADC value as a peak value while in the PEAK state; and maintaining the ADC tracker state machine in the PEAK state until: the raw ADC value continues to fall below the immediately preceding raw ADC value, thereby advancing the ADC tracker state machine to the FALLING state; or the raw ADC value rises above the peak value, thereby returning the ADC tracker state machine to the RISING state (see rejection of claim 15 above).

Regarding claim 19, Johnson modified teaches the method of claim 18 further comprising: maintaining the ADC tracker state machine in the FALLING state until: the raw ADC value falls below the background threshold value, thereby returning to the ADC tracker state machine to the IDLE state; or the raw ADC value rises above than the immediately preceding raw ADC value, thereby advancing the ADC tracker state machine to the VALLEY state (see rejection of claim 15 above).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Vacca and Megerle as applied to claim 19 above, and further in view of Wagner (US 2012/0122084 A1).

Regarding claim 20, Johnson modified teaches the method of claim 19 further comprising: recording the immediately preceding raw ADC value as a valley value while in the VALLEY state; and maintaining the ADC tracker state machine in the VALLEY state until: the raw ADC value falls below the background threshold value, thereby returning to the ADC tracker state machine to the IDLE state; the raw ADC value rises above the immediately preceding value, thereby advancing the ADC tracker state machine to the RISING state and; or the raw ADC value falls below the valley value, thereby returning the ADC tracker state machine to the FALLING state. (see rejection of claim 15 above).
Johnson modified does not expressly disclose confirming occurrence of a multi-cell fluorescent event.
Wagner discloses confirming occurrence of a multi-cell fluorescent event (par. [0183]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Johnson in view of the teachings of Wagner to include confirming occurrence of a multi-cell fluorescent event.
One would have been motivated to do so to gain an advantage recited in Wagner of disposing of unwanted cells (Wagner, par. [0183]).

Regarding claim 21, Johnson modified teaches the method of claim 20 further comprising generating an event with a general purpose processor (computer; Johnson, col. 2 ln. 64 - col. 3 ln. 17) to determine if the cell should be destroyed when the ADC tracker state machine transitions from the FALLING state or the VALLEY state to the IDLE state (see rejection of claim 15 above).

Allowable Subject Matter
Claims 1-13 and 22-23, and 31 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 10, and 22, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest “detecting a fluorescence of at least two cells physically spaced close enough such that the at least two cells create one fluorescent event; classifying each cell as an undesired cell or a desired cell based on the detection of the fluorescence of the at least two cells; allowing each desired cell to pass; and acting on each undesired cell”.
While fluorescence measurement methods for cells were generally known in the art (see rejections of claims 14 and 20 above), the cited prior art teaches away from classifying cells within a multi-cell event. As described in the rejection of claim 20 above, the cited prior art suggests discarding cells involved in multi-cell events.
Accordingly, claims 1, 10, and 22 are allowed.

Regarding claims 2-9, 11-13, 23, and 31, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 14-21, 24-25, and 32-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if claim 14 is amended to include the allowable subject matter indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884